 Case 2:20-cv-10191-NGE-APP ECF No. 1 filed 01/24/20                    PageID.1     Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,              )
                                        )               Case No. 2:20-cv-10191
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 RICHARD COLE,                          )
                                        )
          Defendant.                    )
 _______________________________________)

                                          COMPLAINT

        Plaintiff United States of America, at the direction of a delegate of the Attorney General

of the United States and with the authorization of a delegate of the Secretary of the Treasury,

pursuant to the provisions of 26 U.S.C. § 7401, brings this civil action to reduce to judgment

certain unpaid federal tax liabilities of Defendant Richard Cole. In support of this action, the

United States alleges, as follows:

                                     Jurisdiction and Parties

        1.     This Court has jurisdiction over this civil action pursuant to Sections 1331, 1340,

and 1345 of Title 28 of the United States Code and Section 7402(a) of the Internal Revenue

Code.

        2.     Defendant Richard Cole resides in Milford, Michigan, within the jurisdiction of

this Court.

   Count I: Claim Against Richard Cole to Reduce to Judgment Income Tax Liabilities

        3.     A delegate of the Secretary of the Treasury made assessments against Richard

Cole for federal income taxes for the periods, on the dates, and in the amounts described below.

Those liabilities have balances due as of September 4, 2019, including assessed and accrued late-

                                                 1
 Case 2:20-cv-10191-NGE-APP ECF No. 1 filed 01/24/20                      PageID.2      Page 2 of 3



filing and late-payments penalties under 26 U.S.C. § 6651 and penalties for failure to make

estimated tax payments under 26 U.S.C. § 6654, costs, and statutory interest, and after applying

any abatements, payment, and credits, as follows:

    Tax       Assessment               Assessment                Assessment         Balance due
    Year         Date                     Type                    Amount          as of 09/04/2019
    2003     06/01/2009    Tax Assessed                            $79,641.51           $69,839.98
    2004     05/25/2009    Tax Assessed                           $113,153.00          $309,676.82
    2005     05/25/2009    Tax Assessed                           $181,638.00          $414,496.91
    2013     03/05/2018    Tax Assessed                            $11,544.00            $7,250.86
    2014     11/02/2015    Tax Assessed                            $39,276.00              $150.48
    2015     03/13/2017    Tax Assessed                            $21,510.00           $22,657.81
   Total Balance Due as of 09/04/2019                                                  $824,072.86

       4.      Notice of the liabilities described in paragraph 3 was given to, and payment

demanded from, Richard Cole.

       5.      Despite the notices of the liabilities and demands for payment, Richard Cole

failed, neglected, or refused to pay in full the liabilities described in paragraph 3, and after the

application of all accruals, abatements, fees and costs, payments, and credits, he remains

indebted to the United States for those tax periods in the amount of $824,072.86, plus statutory

additions from September 4, 2019.

       6.      This action has been timely commenced under 26 U.S.C. § 6502 because the

statute of limitations for collection of Richard Cole’s liabilities was tolled pursuant to 26 U.S.C.

§§ 6320(c) and 6330(e) for the income tax periods ending December 31, 2003, December 31,

2004, and December 31, 2005.

       7.      On April 4, 2011, Richard Cole submitted a request for a Collection Due Process

Hearing with regard to the income tax years ending December 31, 2003, December 31, 2004, and

December 31, 2005. The Collection Due Process Hearing request was resolved on January 23,




                                                   2
 Case 2:20-cv-10191-NGE-APP ECF No. 1 filed 01/24/20                   PageID.3      Page 3 of 3



2012. As such, the statute of limitations for collection was extended for at least an additional

294 days, pursuant to 26 U.S.C. §§ 6320(c) and 6330(e).

       WHEREFORE, the plaintiff United States of America requests the following relief:

       A.      Judgment in favor of Plaintiff United States and against Defendant Richard Cole

for federal income tax liabilities for tax years 2003-2005 and 2013-2015, in the amount of

$824,072.86, plus statutory additions from and after September 4, 2019, including interest as

allowed by Sections 6601, 6621, and 6622 of Title 26 of the United States Code (the Internal

Revenue Code) and Section 1961(c) of Title 28 of the United States Code;

       B.      The United States shall recover its costs, and be awarded such other and further

relief as the Court deems just and equitable.

                                                      Respectfully submitted,

                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General
                                                      Tax Division, U.S. Department of Justice

                                                By:   /s/ Bradley A. Sarnell
                                                      BRADLEY A. SARNELL
                                                      Trial Attorney
                                                      Tax Division, U.S. Department of Justice
                                                      P.O. Box 55
                                                      Washington, D.C. 20044
                                                      202-307-1038 (v)
                                                      202-514-5238 (f)
                                                      Bradley.A.Sarnell@usdoj.gov




                                                  3
